IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-41171
                        Conference Calendar



THOMAS CIPRIANO,

                                    Petitioner-Appellant,

versus

R. MILES, Warden,

                                    Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:02-CV-501
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     In 1992, Thomas Cipriano, federal prisoner # 23148-034, was

convicted by a jury of conspiracy to possess with intent to

distribute and attempt to possess with intent to distribute

cocaine and was sentenced to life imprisonment.   The district

court dismissed his 28 U.S.C. § 2241 petition, determining that

Cipriano had not satisfied the criteria to support his claims

under the savings clause of 28 U.S.C. § 2255.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41171
                               -2-

     Cipriano’s brief does not address the district court’s

conclusion that he did not meet the criteria for raising his

claims in this 28 U.S.C. § 2241 petition pursuant to the savings

clause of 28 U.S.C. § 2255.    Thus, he has abandoned the only

issue on appeal by failing to brief it.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     The district court’s dismissal of Cipriano’s 28 U.S.C.

§ 2241 petition is AFFIRMED.